ALLOWABILITY NOTICE
Information Disclosure Statement (IDS)
The information disclosure statement submitted on July 12, 2021, has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1, 3-9, 11-13, and 15-20 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
The prior art(s) of record discloses(s) subject matter common in scope to the present application, e.g., identifying a call network which is currently used by a mobile terminal when an IMS voice call is executed by the mobile terminal; switching a VoLTE network which is currently used by the mobile terminal to a VoWiFi network when the call network is the VoLTE network, a use time of the VoLTE network is greater than a timeout time, and a signal intensity of the VoWiFi network reaches a first signal threshold value; and switching the VoWiFi network which is currently used by the mobile terminal to the VoLTE network when the call network is the VoWiFi network and a signal intensity of the VoLTE network reaches a second signal threshold value.
	But, in agreement with the applicant’s arguments and after amendment to the claims, said prior art(s) fail(s) to disclose each and every detail of the claimed invention as specifically recited by at least independent claim(s) 1, 9, and 13, particularly, wherein the timeout time is a Fibonacci sequence of a number of switching the call network.
Claim(s) 3-8, 11, 12, and 15-20 are allowable by virtue of their dependency on claim(s) 1, 9, and 13, respectively.
	Pertinent Prior Art
 
US 10051523 B2		US 9924386 B2		US 9906566 B2
US 20170223597 A1	US 9319943 B2		US 20180206153 A1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
July 29, 2021